Title: To John Adams from John Hancock, 2 February 1778
From: Hancock, John
To: Adams, John


     
      Monday Noon 2d Feby 1778
     
     Mr. Hancock’s Compliments to Mr. Adams. The Inclos’d Letter from the Baron De Kalb he Received under Cover. Mr. Hancock would have been exceedingly Glad to have Seen Mr. Adams at his house at any time when he has been in Town, and had Mr. Hancock have known when he was in Town he should have Sent to him; if Mr. Adams should Come to Town on Wednesday next, and it would be agreeable to him to Dine with Mr. Hancock in Company with a few Friends it would Give Mr. H pleasure; if it should not suit Mr. Adams, and he will appoint any other Day (except Thursday) Mr. Hancock will be exceedingly Glad to wait on him.
    